The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 11/27/20, in which Claims 1-20 are presented for examination of which Claims 1, 10 and 18 are in independent form.

Claim Objections
Claim 20 is objected to because of the following informalities: should Claim 20 depend from Claim 18, or should it read “The system of Claim 11,…” or something else?


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9-11, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spiess (US 2018/0162321 A1).
Regarding Claim 1, Spiess discloses a method, comprising: 
communicating, via a Bluetooth communication circuitry (534) of a first computing device (520) associated with an access control device that controls access to a passageway (passive keyless entry (PKE)), with a second computing device (512) over a Bluetooth communication connection established between the first computing device (520) and the second computing device (512) to determine that the second computing device (520) includes ultra-wideband (UWB) communication circuitry (550) for UWB-based communication (PKE can be utilized for any type of entrance locking system as a passageway, Fig. 5, [0033] The PKE system includes a vehicle 510 that has a number of vehicle access and security control and communication points...A body control unit (BCU) 512 is located in the vehicle and controls functions and circuits in the vehicle as well as communications to an externa!, removable key 520.", [0034] “In this example, it is envisaged that the RF TRx IC 534 may utilize Bluetooth Long Term evolution (BLE TM) technology at 2.4 GHz. The key 520 also includes a UWB IC 550 that includes a transceiver (TRx) IC 552 that is configured to operate in the GHz frequency range and is coupled to the PKE IC via a serial-parallel interface 540); 
waking the UWB communication circuitry of the second computing device (BCU 512) from a low power state in response to the Bluetooth communication (JC 530 communicates through IC 534 that utilizes BLE, Fig. 5, [0044] At 615, a wake-up of the BCU in the vehicle 510 is performed, for example BCU 512 in Fig. 5. At 620 the PKE IC 530 in the key 520 receives the acknowledgement message transmission from the vehicle 510 and powers up the on-board UWB ranging radio circuit or function in UWB IC 550 of FIG. 5);
determining, by the first computing device (520) based on at least one UWB communication signal received from the second computing device (512), a location of the second computing device (512) relative to the first computing device (Fig. 5, [0044] in accordance with example embodiments, and at 625, a UWB ranging circuit 554 and/or function in UWB IC 550 of the key 520 instigates a ranging process to determine a distance between the vehicle 510 and the key 520."; para [0036)- Upon receipt of the response message, the ranging circuit 554 passes both the ranging signal and the response message to the processor circuit 556 in order to determine whether (or not) the key 520 is located in the vicinity of the vehicle 510).

Regarding claim 2, Spiess discloses determining, by the first computing device, whether the location of the second computing device relative to the first computing device is a location that indicates an intent of a user of the second computing device to access the passageway (if user be too far it consider that is not intent to access the vehicle, [0037] In this manner, any acknowledgement message potentially receivable after this RF Rx wake-up time would indicate that the vehicle is too far away to consider allowing access, [0039] In some examples, distance determination may use a UWB communication link that is established in response to the key 520 receiving the acknowledgement message, in order to determine whether (or not) to allow access to the vehicle 510, whereas in other examples an alternative communication link may be used).

2>Regarding Claim 4, Spiess discloses determining whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises determining a distance of the second computing device relative to the first computing device based on a time of flight of the at least one UWB communication signal from the second computing device to a plurality of antennas of the first computing device (number of transmitters and receivers can refer to a plurality of antennas, Fig. 8, [0044] In some examples, the ranging process includes an execution of a time-of-flight measurement, as described in FIG. 8. Thus, in some examples, the ranging process is performed at both the key and the vehicle, [0049] In response, the at least one of the number of UWB vehicle transceivers 516 transmits 825 a response message (e.g. time-of-flight response message 830, which may include any processing time 820 used in the vehicle from packet received to packet transmit) to a receiver, e.g. a UWB receiver 835, in the key 520).

2>Regarding Claim 5, Spiess discloses communicating with the second computing device over the Bluetooth communication connection further comprises receiving access credentials from the second computing device with respect to access to the access control device ([0043] If an advertising pulse is received at the vehicle 510 and the receiver (Rx) in RF vehicle transceiver 517 has determined that the received advertising pulse has been sent by an associated key 520, the vehicle 510 transmits an acknowledgement message back to the key 520 via a transmitter circuit in RF vehicle transceiver 517. In some examples, this acknowledgement message may include security and/or mutual authentication information.... a known secret cryptography association pattern may be applied during vehicle production or learnt by both the key and the vehicle).


Regarding Claim 7, Spiess discloses determining, by the first computing device, a duration of time for which the access control device is to retain open a barrier that secures the passageway based on the location of the second computing device (the latch can be released based on the distance threshold that is defined by a duration of time measured by the RF Rx, [0037] In some examples, the key's RF circuit is only configured to wake up for a particular, and advantageously limited, period of time after sending the broadcast signal. In this manner, any acknowledgement message potentially receivable after this RF Rx wake-up time would indicate that the vehicle is too far away to consider allowing access, [0044] In other examples, the ranging process may be performed at either the key or the vehicle, with the key optionally informing the vehicle at 630 to release the door latch. At 635, if the distance is calculated by the key 520 as being within a desired range (e.g. the key 520 is <2 m distance to vehicle 510), the BCU 512 of the vehicle commands the door latch to be released). 

Regarding Claim 9, Spiess discloses the first computing device comprises the access control device ([0033] The PKE system includes a vehicle 510 that has a number of vehicle access and security control and communication points. The vehicle access and security control and communication points include a RF vehicle transceiver 517, a number of ultra-wideband (UWB) communication transceivers 516 configured to use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum). 

Regarding Claim 10, Spiess discloses a system, comprising: 
an access control device configured to control access to a passageway (PKE can be utilized for any type of entrance locking system as a passageway, Fig. 5, [0033] The PKE system includes a vehicle 510 that has a number of vehicle access and security control and communication points. The vehicle access and security control and communication points include a RF vehicle transceiver 517, a number of ultra-wideband (UWB) communication transceivers 516 configured to use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum); 
a first computing device (520) associated with the access control device, the first computing device comprising a first Bluetooth Low Energy (BLE) communication circuitry (534) and a first ultrawideband (UWB) communication circuitry (550); and 
a second computing device (512) comprising a second BLE communication circuitry and a second UWB circuitry (Fig. 5, para [0033] The PKE system includes a vehicle 510 that has a number of vehicle access and security contra! and communication points.... A body control unit (BCU) 512 is located in the vehicle and controls functions and circuits in the vehicle as well as communications to an external, removable key 520, [0034] In this example, it is envisaged that the RF TRx IC 534 may utilize Bluetooth Long Term evolution (BLE TM) technology at 2.4 GHz. The key 520 also includes a UWB IC 550 that includes a transceiver (TRx) IC 552 that is configured to operate in the GHz frequency range and is coupled to the PKE IC via a serial-parallel interface 540); 
wherein the first computing device (520) is configured to communicate with the second computing device (512) over a BLE communication connection established between the first computing device and the second computing device to determine that the second computing device is capable of UWB-based communication (IC 530 communicates through IC 534 that utilizes BLE, Fig. 5, [0034] In this example, itis envisaged that the RF TRx IC 534 may utilize Bluetooth Long Term evolution (BLE TM) technology at 2.4 GHz. The key 520 also includes a UWB !C 550 that includes a transceiver (TRx) IC 552 that is configured to operate in the GHz frequency range and is coupled to the PKE IC via a serial-parallel interface 540);
wherein the second computing device (512) is configured to wake the second UWB communication circuitry from a low power state in response to the BLE communication (IC 530 communicates through IC 534 that utilizes BLE, Fig. 5, [0034] In this example, it is envisaged that the RF TRx IC 534 may utilize Bluetooth Long Term evolution (BLE TM) technology at 2.4 GHz. The key 520 also includes a UWB IC 550 that includes a transceiver (TRx) IC 552 that is configured to operate in the GHz frequency range and is coupled to the PKE IC via a serial-parallel interface 540, [0044] At 615, a wake-up of the BCU in the vehicle 510 is performed, for example BCU 512 in FIG. 5. At 620 the PKE IC 530 in the key 520 receives the acknowledgement message transmission from the vehicle 510 and powers up the on-board UWB ranging radio circuit or function in UWB IC 550 of FIG. 5); and 
wherein the first computing device is further configured to determine a location of the second computing device (512) relative to the first computing device (520) based on at least one UWB communication signal! received from the second computing device (Fig. 5, [0044] "In accordance with example embodiments, and at 625, a UWB ranging circuit 554 and/or function in UWB IC 550 of the key 520 instigates a ranging process to determine a distance between the vehicle 510 and the key 520; para [0036]- Upon receipt of the response message, the ranging circuit 554 passes both the ranging signal and the response message to the processor circuit 556 in order to determine whether (or not) the key 520 is located in the vicinity of the vehicle 510).

Regarding Claim 11, Spiess discloses the first computing device is further configured to determine whether the location of the second computing device relative to the first computing device is a location that indicates an intent of a user of the second computing device to access the passageway (if user be too far it consider that is not intent to access the vehicle, [0037] In this manner, any acknowledgement message potentially receivable after this RF Rx wake-up time would indicate that the vehicle is too far away to consider allowing access, [0039] In some examples, the distance determination may use a UWB communication link that is established in response to the key 520 receiving the acknowledgement message, in order to determine whether (or not) to allow access to the vehicle 510, whereas in other examples an alternative communication link may be used). 

11>Regarding Claim 13, Spiess discloses wherein to determine whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises to determine a distance of the second computing device relative to the first computing device based on a time of flight of the at least one UWB communication signal from the second computing device to a plurality of antennas of the first computing device (number of transmitters and receivers can refer to a plurality of antennas, Fig. 8, [0044] In some examples, the ranging process includes an execution of a time-of-flight measurement, as described in FIG. 8. Thus, in some examples, the ranging process is performed at both the key and the vehicle [0049] In response, the at least one of the number of UWB vehicle transceivers 516 transmits 825 a response message (e.g. time-of-flight response message 830, which may include any processing time 820 used in the vehicle from packet received to packet transmit) to a receiver, e.g. a UWB receiver 835, in the key 520).


11>Regarding Claim 14, Spiess discloses wherein to communicate with the second computing device over the BLE communication connection further comprises to receive access credentials from the second computing device with respect to access to the access control device ([0043] If an advertising pulse is received at the vehicle 510 and the receiver (Rx) in RF vehicle transceiver 517 has determined that the received advertising pulse has been sent by an associated key 520, the vehicle 510 transmits an acknowledgement message back to the key 520 via a transmitter circuit in RF vehicle transceiver 517. In some examples, this acknowledgement message may include security and/or mutual authentication information....a known secret cryptography association pattern may be applied during vehicle production or learnt by both the key and the vehicle).


Regarding Claim 16, Spiess discloses wherein the first computing device is further configured to determine a duration of time for which the access control device is to retain open a barrier that secures the passageway based on the location of the second computing device (the latch can be released based on the distance threshold that is defined by a duration of time measured by the RF Rx, [0037] In some examples, the key's RF circuit is only configured to wake up for a particular, and advantageously limited, period of time after sending the broadcast signal. In this manner, any acknowledgement message potentially receivable after this RF Rx wake-up time would indicate that the vehicle is too far away to consider allowing access, [0044] In other examples, the ranging process may be performed at either the key or the vehicle, with the key optionally informing the vehicle at 630 to release the door latch. At 635, if the distance is calculated by the key 520 as being within a desired range (e.g. the key 520 is <2 m distance to vehicle 510), the BCU 512 of the vehicle commands the door latch to be released).

Regarding Claim 17, Spiess discloses  the first computing device comprises the access control device([0033] The PKE system includes a vehicle 510 that has a number of vehicle access and security control and communication points. The vehicle access and security control and communication points include a RF vehicle transceiver 517, a number of ultra-wideband (UWB) communication transceivers 516 configured to use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum).

Regarding Claim 18, Spiess discloses a first computing device (520), comprising:
a Bluetooth Low Energy (BLE) communication circuitry (534);
an ultra-wideband (UWB) communication circuitry (550); 
a processor (556; [0033] The PKE system includes a vehicle 510 that has a number of vehicle access and security control and communication points…body control unit (BCU) 512 is located in the vehicle and controls functions and circuits in the vehicle as well as communications to an external, removable key 520; [0034]RF TRx IC 534 may utilize Bluetooth Long Term evolution (BLE™) technology at 2.4 GHz. The key 520 also includes a UWB IC 550 that includes a transceiver (TRx) IC 552 that is configured to operate in the GHz frequency range and is coupled to the PKE IC via a serial-parallel interface 540; [0035] UWB IC 550 may include, or may be operably coupled to, a processor circuit 556 arranged to process the received acknowledgement message and determine therefrom that the acknowledgement message was sent from the vehicle 510 associated with the key 520); and 
a memory comprising a plurality of instructions stored thereon that, in response to execution by the processor ([0043] the ‘association’ between the key and the vehicle is typically a known wakeup pattern that is known by both the key and the vehicle. The ‘association’ is either; (i) ‘learned’ during vehicle production and stored in a non volatile memory) or (ii) a known secret cryptography association pattern may be applied during vehicle production or learnt by both the key and the vehicle, [0045] At 710, the UWB functionality or the UWB IC 550 of the key 520 and the UWB functionality or the UWB IC of the vehicle 510 are configured to execute a short ranging sequence for example as illustrated in FIG. 8), causes the first computing device to: 
communicate with a second computing device (512) over a BLE communication connection established between the first computing device (520) and the second computing device (512) to determine that the second computing device is capable of UWB-based communication (IC 530 communicates through IC 534 that utilizes BLE, Fig 5; [0034] RF TRx IC 534 may utilize Bluetooth Long Term evolution (BLE™) technology at 2.4 GHz. The key 520 also includes a UWB IC 550 that includes a transceiver (TRx) IC 552 that is configured to operate in the GHz frequency range and is coupled to the PKE IC via a serial-parallel interface 540); and 
determine a location of the second computing device (512) relative to the first computing device (520) based on at least one UWB communication signal received from the second computing device (512) in response to UWB communication circuitry of the second computing device (512) being awaken based on the BLE communication with the first computing device (IC 530 communicates through IC 534 that utilizes BLE, Fig 5; [0034] RF TRx IC 534 may utilize Bluetooth Long Term evolution (BLE™) technology at 2.4 GHz. The key 520 also includes a UWB IC 550 that includes a transceiver (TRx) IC 552 that is configured to operate in the GHz frequency range and is coupled to the PKE IC via a serial-parallel interface 540 [0044] At 615, a wake-up of the BCU in the vehicle 510 is performed, for example BCU 512 in FIG. 5. At 620 the PKE IC 530 in the key 520 receives the acknowledgement message transmission from the vehicle 510 and powers up the on-board UWB ranging radio circuit or function in UWB IC 550 of FIG. 5)

Regarding Claim 19, Spiess discloses the plurality of instructions further causes the first computing device to determine whether the location of the second computing device relative to the first computing device is a location that indicates an intent of a user of the second computing device to access a passageway controlled by an access control device associated with the first computing device (if user be too far it consider that is not intent to access the vehicle, [0037] any acknowledgement message potentially receivable after this RF Rx wake-up time would indicate that the vehicle is too far away to consider allowing access, [0039] distance determination may use a UWB communication link that is established in response to the key 520 receiving the acknowledgement message, in order to determine whether (or not) to allow access to the vehicle 510, whereas in other examples an alternative communication link may be used).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiess in view of Love et al. (Love; US 2018/0315262 A1).
2>Regarding claim 3, Spiess discloses at least one UWB communication signal at a plurality of antennas of the first computing device (transceivers can refer to a plurality of antennas, para [0033] The vehicle access and security control and communication points include a RF vehicle transceiver 517, a number of ultra-wideband (UWB) communication transceivers 516 configured to use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum). 
Spiess fails to teach wherein determining whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises determining an angle of arrival of the at least one communication signal at a plurality of antennas of the first computing device. 
In the same field of access control devices, Love discloses determining whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises determining an angle of arrival of the at least one communication signal at a plurality of antennas of the first computing device ( [0031] access control device 102 may determine the location of the mobile device 104 relative to the access control device 102 based on a signal distance traveled (e.g., based on a distance determined from a time-of-flight (TOF) of the signal) or an estimation thereof (e.g., estimated based on RSSI) and an angle of arrival (e.g., an angle of arrival (AoA) determined based on measurements of a time difference of arrival at the antennas in an antenna array 122) of a wireless signal (e.g., a Bluetooth communication signal) received from the mobile device 104.").
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiess with Love using an angle of arrival in order to increase the automation of access control and user convenience, as suggested by Love ([0031] the access control device may automatically control the access control mechanism 120 without requiring user input or a physical action by the user…by inferring the user's intent from wireless signal characteristics).

Regarding Claim 8, Love discloses modifying at least one environmental factor of a room secured by the access control device based on the location of the second computing device (modifying distance and angle threshold refers to an environmental factor, [0056] threshold distance and/or threshold angle may be modified by the access control device 102, the management server 106, and/or another suitable device of the access control system 100). 

11>Regarding Claim 12, Spiess discloses at least one UWB communication signal at a plurality of antennas of the first computing device (transceivers can refer to a plurality of antennas, para [0033] The vehicle access and security control and communication points include a RF vehicle transceiver 517, a number of ultra-wideband (UWB) communication transceivers 516 configured to use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum), but doesn’t teach wherein determining whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises determining an angle of arrival of the at least one communication signal at a plurality of antennas of the first computing device. 
Love discloses determining whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises determining an angle of arrival of the at least one communication signal at a plurality of antennas of the first computing device ( [0031] access control device 102 may determine the location of the mobile device 104 relative to the access control device 102 based on a signal distance traveled (e.g., based on a distance determined from a time-of-flight (TOF) of the signal) or an estimation thereof (e.g., estimated based on RSSI) and an angle of arrival (e.g., an angle of arrival (AoA) determined based on measurements of a time difference of arrival at the antennas in an antenna array 122) of a wireless signal (e.g., a Bluetooth communication signal) received from the mobile device 104).


11>Regarding Claim 20, Spiess discloses at least one UWB communication signal at a plurality of antennas of the first computing device (transceivers [0033] vehicle access and security control and communication points include a RF vehicle transceiver 517, a number of ultra-wideband (UWB) communication transceivers 516 configured to use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum); and determine a distance of the second computing device relative to the first computing device based on a time of flight of the at least one UWB communication signal from the second computing device to a plurality of antennas of the first computing device (number of transmitters and receivers can refer to a plurality of antennas, Fig. 8, [0044] the ranging process includes an execution of a time-of-flight measurement, as described in FIG. 8. Thus, in some examples, the ranging process is performed at both the key and the vehicle, [0049] UWB vehicle transceivers 516 transmits 825 a response message (e.g. time-of-flight response message 830. which may include any processing time 820 used in the vehicle from packet received to packet transmit) to a receiver, e.g. a UWB receiver 835, in the key 520). 
Spiess fails to teach wherein to determine whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises to: determine an angle of arrival of the at least one communication signal at a plurality of antennas of the first computing device. 
Love teaches to determine whether the location is a location that indicates an intent of a user of the second computing device to access the passageway comprises to: determine an angle of arrival of the at least one communication signal at a plurality of antennas of the first computing device ([0031] access control device 102 may determine the location of the mobile device 104 relative to the access control device 102 based on a signal distance traveled (e.g., based on a distance determined from a time-of-flight (TOF) of the signal) or an estimation thereof (e.9., estimated based on RSSI) and an angle of arrival (e.g., an angle of arrival (AoA) determined based on measurements of a time difference of arrival at the antennas in an antenna array 122) of a wireless signal (e.g., a Bluetooth communication signal) received from the mobile device 104). 


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spiess in view of Child et al. (Child; US 2016/0217638 A1).
5>Regarding Claim 6, Spiess doesn’t disclose communicating, from the first computing device, an alert to the second computing device in response to determining that the second computing device is approaching an area that a user of the second computing device is unauthorized to access. 
In the related field of controlling access to a home Child discloses communicating, from the first computing device, an alert to the second computing device in response to determining that the second computing device is approaching an area that a user of the second computing device is unauthorized to access (the sensor 125 can be user location detector that communicate with automation 105 to detect the authorized area, Fig. 1, [0044] sensors 125-a-1 and 125-a-2 and other features of environment 100, determining a location of one or more persons relative to the home, determining an intended action of the person (e.g., opening or closing a door or window), and determining whether to permit the intended action and/or trigger an alarm if the action is not authorized or is performed by an unauthorized person. Triggering an alarm may include sending a notice to, for example, police, security personnel, an owner or person responsible for the home, or a person attempting to perform the action (e.g., operate barrier 115), [0045] Data received from locking device 120 and/or sensors 125-a-1 and 125-a-2 may be used to help determine on which side of the barrier the operator is positioned and/or which components of locking device 120 are being actuated (e.g., a handle or switch positioned on and outside or inside of the barrier 115), and whether a person is authorized or unauthorized to access a barrier, [0125] an alert message may be sent notifying of the user approaching the barrier, of any user attempts to gain access to the barrier, and/or if access of the barrier occurs).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiess with Child using an alert in order to increase the security of an area which needs permission from a control center, as suggested by Child ([0006]).

14>Regarding Claim 15, Child in the related art of controlling access to a home, does disclose further comprising communicating, from the first computing device, an alert to the second computing device in response to determining that the second computing device is approaching an area that a user of the second computing device is unauthorized to access (the sensor 125 can be user location detector that communicate with automation 105 to detect the authorized area, Fig. 1, [0044] sensors 125-a-1 and 125-a-2 and other features of environment 100, determining a location of one or more persons relative to the home, determining an intended action of the person (e.g., opening or closing a door or window), and determining whether to permit the intended action and/or trigger an alarm if the action is not authorized or is performed by an unauthorized person. Triggering an alarm may include sending a notice to, police, security personnel, [0045] Data received from locking device 120 and/or sensors 125-a-1 and 125-a-2 may be used to help determine on which side of the barrier the operator is positioned and/or which components of locking device 120 are being actuated (e.g., a handle or switch positioned on and outside or inside of the barrier 115), and whether a person is authorized or unauthorized to access a barrier, [0125] an alert message may be sent notifying of the user approaching the barrier, of any user attempts to gain access to the barrier, and/or if access of the barrier occurs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ghabra et al. (US 2016/0332598 A1) discloses a system with a remote control unit, such as a fob, and a base station at a target, such as a vehicle. The control unit and the base station are configured to communicate authorization signals and time-of-flight (ToF) ranging signals concurrently between one another.
b.	van Roemund et al. (US 2018/0056939 A1) discloses an automotive security apparatus wherein security-location-information and the vehicle-location-information may be determined, based on the presence of wireless infrastructure, such as BLE beacons, WLAN systems, UWB tags, wirelessly connected to the automotive security apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685